Exhibit 10.61
Conformed Copy
 
 
Waters Corporation
$200,000,000
3.75% Senior Guaranteed Notes, Series A, due February 1, 2015
and
5.00% Senior Guaranteed Notes, Series B, due February 1, 2020
Note Purchase Agreement
 
Dated February 1, 2010
 
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Section   Heading   Page  
 
           
Section 1.
  Authorization of Notes     1  
 
           
Section 2.
  Sale and Purchase of Notes     1  
 
           
Section 3.
  Closings     2  
 
           
Section 4.
  Conditions to Closings     2  
 
           
Section 4.1.
 
Representations and Warranties
    2  
Section 4.2.
 
Performance; No Default
    2  
Section 4.3.
 
Compliance Certificates
    3  
Section 4.4.
 
Opinions of Counsel
    3  
Section 4.5.
 
Purchase Permitted By Applicable Law, Etc.
    3  
Section 4.6.
 
Sale of Other Notes
    3  
Section 4.7.
 
Payment of Special Counsel Fees
    4  
Section 4.8.
 
Private Placement Number
    4  
Section 4.9.
 
Changes in Corporate Structure
    4  
Section 4.10.
 
Funding Instructions
    4  
Section 4.11.
 
Guarantee Agreement
    4  
Section 4.12.
 
First Closing Consummated
    4  
Section 4.13.
 
Proceedings and Documents
    4  
 
           
Section 5.
  Representations and Warranties of the Company     4  
 
           
Section 5.1.
 
Organization; Power and Authority
    4  
Section 5.2.
 
Authorization, Etc.
    5  
Section 5.3.
 
Disclosure
    5  
Section 5.4.
 
Organization and Ownership of Shares of Subsidiaries; Affiliates
    5  
Section 5.5.
 
Financial Statements; Material Liabilities
    6  
Section 5.6.
 
Compliance with Laws, Other Instruments, Etc.
    6  
Section 5.7.
 
Governmental Authorizations, Etc.
    7  
Section 5.8.
 
Litigation; Observance of Agreements, Statutes and Orders
    7  
Section 5.9.
 
Taxes
    7  
Section 5.10.
 
Title to Property; Leases
    8  
Section 5.11.
 
Licenses, Permits, Etc.
    8  
Section 5.12.
 
Compliance with ERISA
    8  
Section 5.13.
 
Private Offering by the Company
    9  
Section 5.14.
 
Use of Proceeds; Margin Regulations
    9  
Section 5.15.
 
Existing Debt; Future Liens
    9  
Section 5.16.
 
Foreign Assets Control Regulations, Etc.
    10  
Section 5.17.
 
Status under Certain Statutes
    10  

 



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
 
           
Section 5.18.
 
Environmental Matters
    10  
Section 5.19.
 
Guarantors
    11  
 
           
Section 6.
  Representations of the Purchasers     11  
 
           
Section 6.1.
 
Purchase for Investment
    11  
Section 6.2.
 
Source of Funds
    12  
 
           
Section 7.
  Information as to Company     13  
 
           
Section 7.1.
 
Financial and Business Information
    13  
Section 7.2.
 
Officer’s Certificate
    16  
Section 7.3.
 
Visitation
    16  
 
           
Section 8.
  Payment and Prepayment of the Notes     17  
 
           
Section 8.1.
 
Maturity
    17  
Section 8.2.
 
Optional Prepayments with Make-Whole Amount
    17  
Section 8.3.
 
Allocation of Partial Prepayments
    17  
Section 8.4.
 
Maturity; Surrender, Etc.
    17  
Section 8.5.
 
Purchase of Notes
    17  
Section 8.6.
 
Make-Whole Amount
    18  
Section 8.7.
 
Change in Control
    19  
 
           
Section 9.
  Affirmative Covenants     20  
 
           
Section 9.1.
 
Compliance with Law
    20  
Section 9.2.
 
Payment of Taxes and Claims
    20  
Section 9.3.
 
Corporate Existence, Etc.
    20  
Section 9.4.
 
Books and Records; Compliance
    21  
Section 9.5.
 
Guarantee Requirement
    21  
 
           
Section 10.
  Negative Covenants     21  
 
           
Section 10.1.
 
Transactions with Affiliates
    21  
Section 10.2.
 
Merger, Consolidation, Etc.
    21  
Section 10.3.
 
Line of Business
    22  
Section 10.4.
 
Terrorism Sanctions Regulations
    22  
Section 10.5.
 
Liens
    22  
Section 10.6.
 
Subsidiary Debt
    23  
Section 10.7.
 
Sale and Leaseback Transactions
    23  
Section 10.8.
 
Certain Restrictive Agreements
    23  
Section 10.9.
 
Leverage Ratio
    24  
Section 10.10.
 
Interest Coverage Ratio
    24  
 
           
Section 11.
  Events of Default     24  
 
           
Section 12.
  Remedies on Default, Etc.     26  
 
           

-ii-



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
 
           
Section 12.1.
 
Acceleration
    26  
Section 12.2.
 
Other Remedies
    27  
Section 12.3.
 
Rescission
    27  
Section 12.4.
 
No Waivers or Election of Remedies, Expenses, Etc.
    27  
 
           
Section 13.
  Registration; Exchange; Substitution of Notes     27  
 
           
Section 13.1.
 
Registration of Notes
    27  
Section 13.2.
 
Transfer and Exchange of Notes
    28  
Section 13.3.
 
Replacement of Notes
    28  
 
           
Section 14.
  Payments on Notes     28  
 
           
Section 14.1.
 
Place of Payment
    28  
Section 14.2.
 
Home Office Payment
    29  
 
           
Section 15.
  Expenses, Etc.     29  
 
           
Section 15.1.
 
Transaction Expenses
    29  
Section 15.2.
 
Survival
    29  
 
           
Section 16.
  Survival of Representations and Warranties; Entire Agreement     30  
 
           
Section 17.
  Amendment and Waiver     30  
 
           
Section 17.1.
 
Requirements
    30  
Section 17.2.
 
Solicitation of Holders of Notes
    30  
Section 17.3.
 
Binding Effect, etc.
    31  
Section 17.4.
 
Notes Held by Company, etc.
    31  
 
           
Section 18.
  Notices     31  
 
           
Section 19.
  Reproduction of Documents     32  
 
           
Section 20.
  Confidential Information     32  
 
           
Section 21.
  Substitution of Purchaser     33  
 
           
Section 22.
  Miscellaneous     33  
 
           
Section 22.1.
 
Successors and Assigns
    33  
Section 22.2.
 
Payments Due on Non-Business Days
    33  
Section 22.3.
 
Accounting Terms
    34  
Section 22.4.
 
Severability
    34  
Section 22.5.
 
Construction, etc.
    34  
Section 22.6.
 
Counterparts
    35  
Section 22.7.
 
Governing Law
    35  
Section 22.8.
 
Jurisdiction and Process; Waiver of Jury Trial
    35  

-iii-



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
 
           
Section 22.9.
 
Release of Guarantors
    36  
 
           
Signature
        A-1  

-iv-



--------------------------------------------------------------------------------



 



         
Schedule A
  —   Information Relating to Purchasers
 
       
Schedule B
  —   Defined Terms
 
       
Schedule C
  —   List of Guarantors at Closing
 
       
Schedule 5.3
  —   Disclosure Materials
 
       
Schedule 5.4
  —   Subsidiaries of the Company and Ownership of Subsidiary Stock
 
       
Schedule 5.15
  —   Existing Debt
 
       
Exhibit 1-A
  —   Form of 3.75% Senior Guaranteed Note, Series A, due February 1, 2015
 
       
Exhibit 1-B
  —   Form of 5.00% Senior Guaranteed Note, Series B, due February 1, 2020
 
       
Exhibit 4.4(a)
  —   Form of Opinion of Special Counsel for the Obligors
 
       
Exhibit 4.4(b)
  —   Form of Opinion of Special Counsel for the Purchasers

-v-



--------------------------------------------------------------------------------



 



Waters Corporation
34 Maple Street
Milford, MA 01757
3.75% Senior Guaranteed Notes, Series A, due February 1, 2015
and
5.00% Senior Guaranteed Notes, Series B, due February 1, 2020
February 1, 2010
To Each of the Purchasers Listed in
     Schedule A Hereto:
Ladies and Gentlemen:
     Waters Corporation, a Delaware corporation (the “Company”), agrees with
each of the purchasers whose names appear at the end hereof (each, a “Purchaser”
and, collectively, the “Purchasers”) as follows:

Section 1.   Authorization of Notes.

     The Company will authorize the issue and sale of: (i) $100,000,000
aggregate principal amount of its 3.75% Senior Guaranteed Notes, Series A, due
February 1, 2015 (the “Series A Notes”), and (ii) $100,000,000 aggregate
principal amount of its 5.00% Senior Guaranteed Notes, Series B, due February 1,
2020 (the “Series B Notes” and, together with the Series A Notes, the “Notes”,
such term to include any such notes of any series issued in substitution
therefor pursuant to Section 13). Each series of Notes issued hereunder is
sometimes referred to as a “series” of Notes. The Series A Notes and the
Series B Notes shall be substantially in the forms set out in Exhibits 1-A and
1-B, respectively. Certain capitalized and other terms used in this Agreement
are defined in Schedule B; and references to a “Schedule” or an “Exhibit” are,
unless otherwise specified, to a Schedule or an Exhibit attached to this
Agreement.

Section 2.   Sale and Purchase of Notes.

     Subject to the terms and conditions of this Agreement, the Company will
issue and sell to each Purchaser and each Purchaser will purchase from the
Company, at the respective Closings provided for in Section 3, Notes of the
series and in the principal amount specified opposite such Purchaser’s name in
Schedule A with respect to such Closing at the purchase price of 100% of the
principal amount thereof. The Purchasers’ obligations hereunder are several and
not joint obligations and no Purchaser shall have any liability to any Person
for the performance or non-performance of any obligation by any other Purchaser
hereunder.

1 



--------------------------------------------------------------------------------



 



     The performance and payment of all obligations of the Company hereunder and
under the Notes shall be guaranteed by the Guarantors pursuant to the Guarantee
Agreement.

Section 3.   Closings.

     The sale and purchase of the Notes to be purchased by each Purchaser shall
occur at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago,
IL 60603, at 10:00 a.m., Chicago time, at a closing (i) with respect to the
Series A Notes, on February 1, 2010 or on such other Business Day thereafter on
or prior to February 4, 2010 as may be agreed upon by the Company and the
Purchasers (the “First Closing”) and (ii) with respect to the Series B Notes, on
March 1, 2010 or on such other Business Day thereafter on or prior to March 4,
2010 as may be agreed upon by the Company and the Purchasers (the “Second
Closing” and, together with the First Closing, a “Closing” and, collectively,
the “Closings”). At each Closing the Company will deliver to each Purchaser the
Notes of the respective series to be purchased by such Purchaser at the related
Closing in the form of a single Note (or such greater number of Notes in
denominations of at least $250,000 as such Purchaser may request) for each
series dated the date of the related Closing and registered in such Purchaser’s
name (or in the name of its nominee), against delivery by such Purchaser to the
Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Company to account number 000-15056-8 at HSBC Bank USA, N.A., 452
Fifth Avenue, New York, New York 10018-2706, SWIFT MRMDUS33, ABA 021-001-088,
Account Name: Waters Corporation. If at any Closing the Company shall fail to
tender such Notes to any Purchaser as provided above in this Section 3, or any
of the conditions specified in Section 4 with respect to such Closing shall not
have been fulfilled to such Purchaser’s satisfaction, such Purchaser shall, at
its election, be relieved of all further obligations under this Agreement,
without thereby waiving any rights such Purchaser may have by reason of such
failure or such nonfulfillment.

Section 4.   Conditions to Closings.

     Each Purchaser’s obligation to purchase and pay for the Notes to be sold to
such Purchaser at each Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at each Closing, of the following conditions:
     Section 4.1. Representations and Warranties. The representations and
warranties of the Company in this Agreement and of the Guarantors in the
Guarantee Agreement shall be correct in all material respects when made and at
the time of each Closing except that, in the case of each of Schedules 5.3, 5.4,
and 5.15, such Schedules, or any of them, individually, may be amended by the
Company provided that each such amendment shall relate to any act, omission,
facts or other circumstance which occurred subsequent to the date of this
Agreement (or, in the case of Schedule 5.15, subsequent to December 31, 2009)
and prior to the date of the related Closing, and no such amendment,
individually, or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     Section 4.2. Performance; No Default. Each Obligor shall have performed and
complied with all agreements and conditions contained in this Agreement or the
Guarantee

2 



--------------------------------------------------------------------------------



 



Agreement, as the case may be, required to be performed or complied with by it
prior to or at each Closing and after giving effect to the issue and sale of the
Notes (and the application of the proceeds thereof as contemplated by
Section 5.14) no Default or Event of Default shall have occurred and be
continuing. Neither the Company nor any Subsidiary shall have entered into any
transaction since the date of the Memorandum that would have been prohibited by
Section 10.1, 10.5, 10.6 or 10.7 had such Sections applied since such date.
     Section 4.3. Compliance Certificates.
     (a) Officer’s Certificate. Each Obligor shall have delivered to such
Purchaser an Officer’s Certificate, dated the date of the related Closing,
certifying that the conditions specified in Sections 4.1, 4.2 and 4.9 have been
fulfilled.
     (b) Secretary’s Certificate. Each Obligor shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the date
of the related Closing, certifying as to the resolutions attached thereto and
other corporate proceedings relating to the authorization, execution and
delivery of the Notes, this Agreement and the Guarantee Agreement, as the case
may be.
     Section 4.4. Opinions of Counsel. Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the date of
the related Closing (a) from Morgan, Lewis & Bockius LLP and Bingham McCutchen
LLP, respective counsel for the Obligors, covering the matters set forth in
Exhibits 4.4(a)(1) and 4.4(a)(2), respectively, and covering such other matters
incident to the transactions contemplated hereby as such Purchaser or its
counsel may reasonably request (and the Company hereby instructs its counsel to
deliver such opinion to the Purchasers) and (b) from Chapman and Cutler LLP, the
Purchasers’ special counsel in connection with such transactions, substantially
in the form set forth in Exhibit 4.4(b) and covering such other matters incident
to such transactions as such Purchaser may reasonably request.
     Section 4.5. Purchase Permitted By Applicable Law, Etc. On the date of each
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board) and (c) not subject such Purchaser to any tax, penalty or liability under
or pursuant to any applicable law or regulation, which law or regulation was not
in effect on the date hereof. If requested by such Purchaser, such Purchaser
shall have received an Officer’s Certificate certifying as to such matters of
fact as such Purchaser may reasonably specify to enable such Purchaser to
determine whether such purchase is so permitted.
     Section 4.6. Sale of Other Notes. Contemporaneously with each Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at such Closing as specified in
Schedule A.

3 



--------------------------------------------------------------------------------



 



     Section 4.7. Payment of Special Counsel Fees. Without limiting the
provisions of Section 15.1, the Company shall have paid on or before each
Closing the reasonable fees, charges and disbursements of the Purchasers’
special counsel referred to in Section 4.4 to the extent reflected in a
statement of such counsel rendered to the Company at least one Business Day
prior to the Closing.
     Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each series of Notes.
     Section 4.9. Changes in Corporate Structure. No Obligor shall have changed
its jurisdiction of incorporation or organization, as applicable, or been a
party to any merger or consolidation or succeeded to all or any substantial part
of the liabilities of any other entity, at any time following the date of the
most recent financial statements referred to in Section 5.5 except in a
transaction wherein, the resulting entities shall be organized under the laws of
the United States or any state thereof and such transaction would have been
permitted under Section 10.2.
     Section 4.10. Funding Instructions. At least three Business Days prior to
the date of each Closing, each Purchaser shall have received written
instructions signed by a Responsible Officer on letterhead of the Company
confirming the information specified in Section 3 including (i) the name and
address of the transferee bank, (ii) such transferee bank’s ABA number and
(iii) the account name and number into which the purchase price for the Notes is
to be deposited.
     Section 4.11. Guarantee Agreement. The Guarantee Agreement shall have been
executed and delivered by each Guarantor as of the date of the First Closing and
such Guarantee Agreement shall be in full force and effect on the date of each
Closing.
     Section 4.12. First Closing Consummated. In the case of the Second Closing,
all of the transactions contemplated herein with respect to the First Closing
shall have been consummated in accordance with the terms and provisions hereof.
     Section 4.13. Proceedings and Documents. All corporate and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.

Section 5.   Representations and Warranties of the Company.,

     The Company represents and warrants to each Purchaser that:
     Section 5.1. Organization; Power and Authority. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of

4 



--------------------------------------------------------------------------------



 



incorporation, and is duly qualified as a foreign corporation and is in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The Company has the corporate power
and authority to own or hold under lease the properties it purports to own or
hold under lease, to transact the business it transacts and proposes to
transact, except where the failure to have such corporate power or authority
could not reasonably be expected to have a Material Adverse Effect. The Company
has the corporate power and authority to execute and deliver this Agreement and
the Notes and to perform the provisions hereof and thereof.
     Section 5.2. Authorization, Etc. This Agreement and the Notes have been
duly authorized by all necessary corporate action on the part of the Company,
and this Agreement constitutes, and upon execution and delivery thereof each
Note will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
     Section 5.3. Disclosure. The Company, through its agents, J.P. Morgan
Securities Inc. and Banc of America Securities LLC, has delivered to each
Purchaser a copy of a Private Placement Memorandum, dated November 2009 (the
“Memorandum”), relating to the transactions contemplated hereby. The Memorandum
fairly describes, in all material respects, the general nature of the business
and principal properties of the Company and its Subsidiaries. This Agreement,
the Memorandum and the documents, certificates or other writings delivered to
the Purchasers by or on behalf of the Company in connection with the
transactions contemplated hereby and identified in Schedule 5.3 and the
financial statements described in Section 5.5 (this Agreement, the Memorandum
and such documents, certificates or other writings, and such financial
statements delivered to each Purchaser prior to December 18, 2009 being referred
to, collectively, as the “Disclosure Documents”), taken as a whole, do not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein not misleading in light of the
circumstances under which they were made provided, that with respect to
projected financial information, the Company represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time. Except as disclosed in the Disclosure Documents, since
December 31, 2008, there has been no change in the financial condition,
operations, business, properties or prospects of the Company or any Subsidiary
except changes that individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect. There is no fact known to the
Company that could reasonably be expected to have a Material Adverse Effect that
has not, been set forth herein or in the Disclosure Documents.
     Section 5.4. Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists (i) of the Company’s Subsidiaries, showing, as to each Subsidiary,
the correct name thereof, the jurisdiction of its organization, the percentage
of shares of each class of its capital stock or similar equity interests
outstanding owned by the Company and each other Subsidiary and

5 



--------------------------------------------------------------------------------



 



whether such Subsidiary is a Guarantor, (ii) to the knowledge of the Company, of
the Company’s Affiliates, other than Subsidiaries, and (iii) of the Company’s
directors and senior officers.
     (b) All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are, in the case of Domestic
Subsidiaries, fully paid and nonassessable and, in all cases, are owned by the
Company or another Subsidiary free and clear of any Lien other than a Lien which
would not be prohibited by Section 10.5.
     (c) Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact
except where the failure to have such corporate or other power and authority
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
     (d) No Subsidiary is a party to, or otherwise subject to any Material
legal, Material regulatory, contractual or other restriction (other than this
Agreement, the agreements listed on Schedule 5.4 and customary limitations
imposed by corporate law or similar statutes) restricting the ability of such
Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Company or any of its Subsidiaries that owns
outstanding shares of capital stock or similar equity interests of such
Subsidiary except for restrictions contained in agreements or contracts which
would be permitted by the provisions of Section 10.8.
     Section 5.5. Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its consolidated Subsidiaries for the fiscal year ended December 31, 2008
and for the fiscal quarter ended October 3, 2009. All of said financial
statements (including in each case the related schedules and notes) fairly
present in all material respects the consolidated financial position of the
Company and its consolidated Subsidiaries as of the respective dates specified
in such financial statements and the consolidated results of their operations
and cash flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments). The Company and its Subsidiaries do
not have any Material liabilities (relating to joint ventures, special purpose
vehicles or other off-balance sheet liabilities which relate to the incurrence
or guarantee, directly or indirectly, by the Company or any Subsidiary of any
Debt) that are not disclosed on such financial statements or otherwise disclosed
in the Disclosure Documents.
     Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of

6 



--------------------------------------------------------------------------------



 



any property of the Company or any Subsidiary under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter or
by-laws, or any other agreement or instrument to which the Company or any
Subsidiary is bound or by which the Company or any Subsidiary or any of their
respective properties may be bound or affected, (ii) conflict with or result in
a breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or Governmental Authority applicable
to the Company or any Subsidiary or (iii) violate any provision of any statute
or other rule or regulation of any Governmental Authority applicable to the
Company or any Subsidiary, except in the case of any such event relating to any
Subsidiary which is not an Obligor described in any of clause (i), (ii) or
(iii) above, so long as any such event could not individually, or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
     Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes other than filings that the
Company may be required to make pursuant to the disclosure requirements of the
Securities Act, which filings, if any, shall be made on a timely basis by the
Company.
     Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     (b) Neither the Company nor any Subsidiary is in default under any term of
any agreement or instrument to which it is a party or by which it is bound, or
any order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws or the USA Patriot
Act) of any Governmental Authority, which default or violation, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
     Section 5.9. Taxes. The Company and each Subsidiary has timely filed or
caused to be filed all tax returns and reports required to have been filed by
the Company and each Subsidiary as the case may be and the Company and each
Subsidiary have paid or caused to be paid all taxes required to be paid by such
Person except (a) taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to
make any such filing or payment could not reasonably be expected to result in a
Material Adverse Effect. To the knowledge of the Company, the charges, accruals
and reserves on the books of the Company and its Subsidiaries in respect of
Federal, State or other taxes for all fiscal periods are adequate in all
material respects. The Federal income tax liabilities of the Company and its
Subsidiaries have been finally determined (whether by reason of completed audits
or the statute of limitations having run) for all fiscal years up to and
including the fiscal year ended December 31, 1998.

7 



--------------------------------------------------------------------------------



 



     Section 5.10. Title to Property; Leases. The Company and its Subsidiaries
have good and sufficient title to their respective properties that individually
or in the aggregate are Material, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by Section 10.5 of this Agreement. All leases
that individually or in the aggregate are Material are valid and subsisting and
are in full force and effect in all material respects except where the failure
to be so valid and subsisting and in full force and effect could not reasonable
be expected, individually or in the aggregate, to have a Material Adverse
Effect.
     Section 5.11. Licenses, Permits, Etc. (a) The Company and its Subsidiaries
own or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, without known conflict with the rights of others, except where
the failure to own or possess any of the foregoing could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
     (b) To the knowledge of the Company, no product of the Company or any of
its Subsidiaries infringes any license, permit, franchise, authorization,
patent, copyright, proprietary software, service mark, trademark, trade name or
other right owned by any other Person except any such infringement which could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     (c) To the knowledge of the Company, there is no violation by any Person of
any right of the Company or any of its Subsidiaries with respect to any patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned or used by the Company or any of its Subsidiaries except any such
violation which could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
     Section 5.12. Compliance with ERISA. (a) The Company and each ERISA
Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and could not reasonably be expected to result in a Material Adverse Effect.
     (b) No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.
     (c) The present value of all accumulated benefit obligations under each
Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87, as amended, or any successor standard) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of such Plan by an amount that could
reasonably be expected to result in a Material Adverse Effect, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of

8 



--------------------------------------------------------------------------------



 



the assets of all such underfunded Plans by an amount that could reasonably be
expected to result in a Material Adverse Effect.
     (d) The execution and delivery of this Agreement and the issuance and sale
of the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(d) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds used to pay the
purchase price of the Notes to be purchased by such Purchaser.
     Section 5.13. Private Offering by the Company. Neither the Company nor
anyone acting on its behalf has offered the Notes or any similar securities for
sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any person other than the
Purchasers and not more than 70 other Institutional Investors, each of which has
been offered the Notes at a private sale for investment. Neither the Company nor
anyone acting on its behalf has taken, or will take, any action that would
subject the issuance or sale of the Notes to the registration requirements of
Section 5 of the Securities Act or to the registration requirements of any
securities or blue sky laws of any applicable jurisdiction.
     Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply
the proceeds of the sale of the Notes for general corporate purposes of the
Company and its Subsidiaries, including repayment of Debt. No part of the
proceeds from the sale of the Notes hereunder will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board (12 CFR 221), or for the purpose of buying
or carrying or trading in any securities under such circumstances as to involve
the Company in a violation of Regulation X of said Board (12 CFR 224) or to
involve any broker or dealer in a violation of Regulation T of said Board (12
CFR 220). Margin stock does not constitute more than 5.00% of the value of the
consolidated assets of the Company and its Subsidiaries and the Company does not
have any present intention that margin stock will constitute more than 5.00% of
the value of such assets. For the purposes of making the calculation pursuant to
the preceding sentence, to the extent consistent with Regulation U, Treasury
Stock shall be deemed not to be an asset of the Company and its Subsidiaries. As
used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.
     Section 5.15. Existing Debt; Future Liens. (a) Except as described therein,
Schedule 5.15 sets forth a complete and correct list of all outstanding Debt of
the Company and its Subsidiaries as of November 28, 2009 (including a
description of the obligors and obligees, principal amount outstanding and
collateral therefor, if any, and Guaranty thereof, if any and the aggregate
committed amount of any facility) which, individually, relates to a committed or
outstanding principal amount of not less than $20,000,000, since which date
there has been no Material change in the amounts (except for changes in
outstanding amounts under revolving credit facilities which do not exceed the
aggregate committed amount thereunder), interest rates, sinking funds,
installment payments or maturities of the Debt of the Company or its
Subsidiaries. Neither the Company nor any Subsidiary is in default and no waiver
of default is currently in

9 



--------------------------------------------------------------------------------



 



effect, in the payment of any principal or interest on any Debt of the Company
or such Subsidiary which, individually, relates to a committed or outstanding
principal amount of not less than $20,000,000 and no event or condition exists
with respect to any such Debt of the Company or any Subsidiary that would permit
(or that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Debt to become due and payable before its stated maturity
or before its regularly scheduled dates of payment.
     (b) Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.5.
     (c) Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Debt of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, the Notes or any Debt of the Company which, individually, relates
to an aggregate committed or outstanding principal amount of not less than
$20,000,000, except as specifically indicated in Schedule 5.15.
     Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither the sale
of the Notes by the Company hereunder nor its use of the proceeds thereof will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto.
     (b) Neither the Company nor any Subsidiary (i) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(ii) engages in any dealings or transactions with any such Person. The Company
and its Subsidiaries are in compliance, in all material respects, with the USA
Patriot Act.
     (c) No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.
     Section 5.17. Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, or the
Federal Power Act, as amended.
     Section 5.18. Environmental Matters. (a) Neither the Company nor any
Subsidiary has knowledge of any claim or has received any notice of any claim,
and no proceeding has been instituted raising any claim against the Company or
any of its Subsidiaries or any of their

10 



--------------------------------------------------------------------------------



 



respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.
     (b) Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.
     (c) Neither the Company nor any Subsidiary has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them and has not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect; and
     (d) All buildings on all real properties now owned, leased or operated by
the Company or any Subsidiary are in compliance with applicable Environmental
Laws, except where failure to comply could not reasonably be expected to result
in a Material Adverse Effect.
     Section 5.19. Guarantors. The Guarantors include each Subsidiary of the
Company other than Excluded Subsidiaries and newly-acquired or created Domestic
Subsidiaries that are not yet required to become Guarantors under the definition
of “Guarantee Requirement.” Each Subsidiary which is a guarantor or borrower
under the Primary Credit Agreement and is a Domestic Subsidiary is a Guarantor
hereunder.

Section 6.   Representations of the Purchasers.

     Section 6.1. Purchase for Investment. Each Purchaser severally represents
that (i) it is an “accredited investor” within the meaning of Rule 501(a) under
the Securities Act, (ii) its financial condition is such that it is able to bear
all economic risk of investment in the Notes, including, a complete list of its
investment therein, (iii) to its knowledge, the Company has provided it with
adequate access to financial and other information concerning the Company as it
has requested and it has had the opportunity to ask questions of and receive
answers from the Company concerning the transactions contemplated hereby and
(iv) it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to any distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered, or for sale in connection with, pursuant to the provisions of the
Securities Act or if an exemption from registration is available and that the
Company is not required to register the Notes.

11 



--------------------------------------------------------------------------------



 



     Section 6.2. Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:
     (a) the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or
     (b) the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or
     (c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
     (d) the Source constitutes assets of an “investment fund” (within the
meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Company and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or

12 



--------------------------------------------------------------------------------



 



     (e) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
     (f) the Source is a governmental plan; or
     (g) the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
     (h) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

Section 7.   Information as to Company.

     Section 7.1. Financial and Business Information. The Company shall deliver
to each holder of Notes that is an Institutional Investor:
     (a) Quarterly Statements — within 60 days (or such shorter period as is
15 days greater than the period applicable to the filing of the Company’s
Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of
whether the Company is subject to the filing requirements thereof) after the end
of each quarterly fiscal period in each fiscal year of the Company (other than
the last quarterly fiscal period of each such fiscal year), duplicate copies of,
     (i) a consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of such quarter, and
     (ii) consolidated statements of income and changes in financial position
(or consolidated statements of cash flow, as the case may be) of the Company and
its consolidated Subsidiaries, for such quarter and (in the case of the second
and third quarters) for the portion of the fiscal year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP

13 



--------------------------------------------------------------------------------



 



applicable to quarterly financial statements generally, and certified by a
Senior Financial Officer as fairly presenting, in all material respects, the
financial position of the companies being reported on and their results of
operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a), provided, further, that the Company shall be deemed to have
made such delivery of such Form 10-Q if it shall have timely made such Form 10-Q
available on “EDGAR” and on its home page on the worldwide web (at the date of
this Agreement located at: http//www.waters.com) and shall have given each
Purchaser prior notice (which may include by email to any holder of Notes which
has provided to the Company an email address for such notice under this
Section 7.1(a)) of such availability on EDGAR and on its home page in connection
with each delivery (such availability and notice thereof being referred to as
“Electronic Delivery”);
     (b) Annual Statements — within 105 days (or such shorter period as is
15 days greater than the period applicable to the filing of the Company’s Annual
Report on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
fiscal year of the Company, duplicate copies of
     (i) a consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of such year, and
     (ii) consolidated statements of income and shareholders’ equity and changes
in financial position of the Company and its consolidated Subsidiaries for such
year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by a report thereon of independent public accountants of recognized
national standing, which opinion shall state that such financial statements
present fairly, in all material respects, the financial position of the
companies being reported upon and their results of operations and changes in
financial position and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances,
provided that the delivery within the time period specified above of the
Company’s Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act), prepared in accordance with the requirements therefor and filed
with the SEC, shall be deemed to satisfy the requirements of this
Section 7.1(b), provided, further, that the Company shall be deemed to have made
such delivery of such Form 10-K if it shall have timely made Electronic Delivery
thereof;

14 



--------------------------------------------------------------------------------



 



     (c) SEC and Other Reports — promptly upon there becoming available, copies
of all reports on Form 10-K and Form 10-Q, and proxy materials the Company files
with the SEC under the Securities Exchange Act of 1934, as amended, provided,
that the Company shall be deemed to have made such delivery of such reports and
materials if it shall have made timely Electronic Delivery thereof;
     (d) Notice of Default or Event of Default — promptly, and in any event
within five days after a Responsible Officer becoming aware of the existence of
any Default or Event of Default or that any Person has given any notice or taken
any action with respect to a claimed default hereunder or that any Person has
given any notice or taken any action with respect to a claimed default of the
type referred to in Section 11(f), a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;
     (e) ERISA Matters. (i) With respect to each fiscal year for which the
Company or any ERISA Affiliate shall have an aggregate Unfunded Liability of
$20,000,000 or more for all of its Plans and all Multiemployer Plans, as soon as
available, and in any event within ten months after the end of such fiscal year,
a statement of Unfunded Liabilities of each such Plan or Multiemployer Plan,
certified as correct by an actuary enrolled in accordance with regulations under
ERISA and a statement of estimated Withdrawal Liability as of the most recent
plan year end as customarily prepared by the trustees under the Multiemployer
Plans to which the Company or any ERISA Affiliate has an obligation to
contribute; and
     (ii) as soon as possible, and in any event within 30 days after the
occurrence of each event the Company knows is or may be a reportable event (as
defined in Section 4043 of ERISA, but excluding any reportable event with
respect to which the 30-day reporting requirement has been waived) with respect
to any Plan or Multiemployer Plan with an Unfunded Liability in excess of
$20,000,000, a statement signed by the Senior Financial Officer of the Company
describing such reportable event and the action which the Company proposes to
take with respect thereto;
     (f) Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any Federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect; and
     (g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10-Q and Form 10-K) or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of Notes.

15 



--------------------------------------------------------------------------------



 



     Section 7.2. Officer’s Certificate. Each set of financial statements
delivered to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer setting
forth (which, in the case of Electronic Delivery of any such financial
statements, shall be by separate concurrent delivery of such certificate to each
holder of Notes):
     (a) Covenant Compliance — the information (including reasonably detailed
calculations) required in order to establish whether the Company was in
compliance with the requirements of Section 10.5 through 10.7 and Sections 10.9
and 10.10, during the quarterly or annual period covered by the statements then
being furnished (including with respect to each such Section, where applicable,
the calculations of the maximum or minimum amount, ratio or percentage, as the
case may be, permissible under the terms of such Sections, and the calculation
of the amount, ratio or percentage then in existence); and
     (b) Event of Default — (i) a statement that such Senior Financial Officer
has reviewed the relevant terms hereof, (ii) a statement that no Default or
Event of Default exists or, if any does exist, stating the nature and status
thereof and describing the action the Company has taken or proposes to take with
respect thereto, and (iii) identifying the Subsidiaries, if any, that are
“Excluded Subsidiaries” under clause (c) of the definition of such term.
     Section 7.3. Visitation. The Company shall permit the representatives of
each holder of Notes that is an Institutional Investor:
     (a) No Default — if no Default or Event of Default then exists during
normal business hours, at the expense of such holder and upon reasonable prior
notice to the Company, to visit during normal business hours the principal
executive office of the Company, to discuss the affairs, finances and accounts
of the Company and its Subsidiaries with the Company’s officers, and (with the
consent of the Company) its independent public accountants, and (with the
consent of the Company) to visit during normal business hours the other offices
and properties of the Company and each Subsidiary, all at such reasonable times
and as often as may be reasonably requested in writing; and
     (b) Default — if a Default or Event of Default then exists, at the expense
of the Company to visit during normal business hours and inspect any of the
offices or properties of the Company or any Subsidiary, to examine all their
respective books of account, records, reports and other papers, to make copies
and extracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective officers and independent public accountants (and
by this provision the Company authorizes said accountants to discuss the
affairs, finances and accounts of the Company and its Subsidiaries), all at such
times and as often as may be requested.

16 



--------------------------------------------------------------------------------



 



Section 8.   Payment and Prepayment of the Notes.

     Section 8.1. Maturity. As provided therein, the entire unpaid principal
balance of each series of Notes shall be due and payable on the stated maturity
date of such series.
     Section 8.2. Optional Prepayments with Make-Whole Amount. The Company may,
at its option, upon notice as provided below, prepay at any time all, or from
time to time any part of, the Notes, in an amount not less than 10% of the
aggregate principal amount of the Notes then outstanding in the case of a
partial prepayment, at 100% of the principal amount so prepaid, and the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Company will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than 30 days and not
more than 60 days prior to the date fixed for such prepayment. Each such notice
shall specify such date (which shall be a Business Day), the aggregate principal
amount of the Notes to be prepaid on such date, the principal amount of each
Note held by such holder to be prepaid (determined in accordance with
Section 8.3), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated Make-Whole Amount due in
connection with such prepayment (calculated as if the date of such notice were
the date of the prepayment), setting forth the details of such computation. Two
Business Days prior to such prepayment, the Company shall deliver to each holder
of Notes a certificate of a Senior Financial Officer specifying the calculation
of such Make-Whole Amount as of the specified prepayment date.
     Section 8.3. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.
     Section 8.4. Maturity; Surrender, Etc. In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.
     Section 8.5. Purchase of Notes. The Company will not and will not permit
any Controlled Affiliate to purchase, redeem, prepay or otherwise acquire,
directly or indirectly, any of the outstanding Notes except (a) upon the payment
or prepayment of the Notes in accordance with the terms of this Agreement and
the Notes or (b) pursuant to an offer to purchase made by the Company or a
Controlled Affiliate pro rata to the holders of all Notes at the time
outstanding upon the same terms and conditions. Any such offer shall provide
each holder with sufficient information to enable it to make an informed
decision with respect to such offer, and shall remain open for at least 20
Business Days. If the holders of more than 25% of the principal

17 



--------------------------------------------------------------------------------



 



amount of the Notes then outstanding accept such offer, the Company shall
promptly notify the remaining holders of such fact and the expiration date for
the acceptance by holders of Notes of such offer shall be extended by the number
of days necessary to give each such remaining holder at least 10 Business Days
from its receipt of such notice to accept such offer. The Company will promptly
cancel all Notes acquired by it or any Controlled Affiliate pursuant to any
payment, prepayment or purchase of Notes pursuant to any provision of this
Agreement and no Notes may be issued in substitution or exchange for any such
Notes.
     Section 8.6. Make-Whole Amount.
     “Make-Whole Amount” means, with respect to any Note of any series, an
amount equal to the excess, if any, of the Discounted Value of the Remaining
Scheduled Payments with respect to the Called Principal of such Note over the
amount of such Called Principal, provided that the Make-Whole Amount may in no
event be less than zero. For the purposes of determining the Make-Whole Amount,
the following terms have the following meanings:
     “Called Principal” means, with respect to any Note of any series, the
principal of such Note that is to be prepaid pursuant to Section 8.2 or has
become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
     “Discounted Value” means, with respect to the Called Principal of any Note
of any series, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (applied on
the same periodic basis as that on which interest on the Notes is payable) equal
to the Reinvestment Yield with respect to such Called Principal.
     “Reinvestment Yield” means, with respect to the Called Principal of any
Note, 0.50% over the yield to maturity implied by (i) the yields reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on the run U.S.
Treasury securities having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date, or (ii) if such yields are not
reported as of such time or the yields reported as of such time are not
ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (or any comparable successor publication) for U.S. Treasury securities
having a constant maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date.
     In the case of each determination under clause (i) or clause (ii), as the
case may be, of the preceding paragraph, such implied yield will be determined,
if necessary, by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the applicable U.S. Treasury security with the maturity
closest to and greater than such Remaining Average Life and (2) the applicable

18 



--------------------------------------------------------------------------------



 



U.S. Treasury security with the maturity closest to and less than such Remaining
Average Life. The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Note.
     “Remaining Average Life” means, with respect to any Called Principal, the
number of years (calculated to the nearest one-twelfth year) obtained by
dividing (i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
     “Remaining Scheduled Payments” means, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due after the Settlement Date with respect to such Called Principal if
no payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or Section 12.1.
     “Settlement Date” means, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to Section 8.2
or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
     Section 8.7. Change in Control.
     (a) Notice of Change in Control. The Company will, within five (5) Business
Days after the occurrence of any Change in Control, give written notice (the
“Change of Control Notice”) of such Change in Control to each holder of Notes.
Such Change of Control Notice shall contain and constitute an offer to prepay
the Notes as described in Section 8.7(c) hereof and shall be accompanied by the
certificate described in Section 8.7(e).
     (b) Offer to Prepay Notes. The offer to prepay Notes contemplated by
paragraph (a) of this Section 8.7 shall be an offer to prepay, in accordance
with and subject to this Section 8.3, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such Change of Control Notice (the
“Proposed Prepayment Date”). Such date shall be not less than 30 days and not
more than 90 days after the date of such offer.
     (c) Acceptance. A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.7 by causing a notice of such acceptance to be
delivered to the Company not later than 10 days prior to the Proposed Prepayment
Date. A failure by a holder of Notes to respond to an offer to prepay made
pursuant to this Section 8.3 shall be deemed to constitute a rejection of such
offer by such holder.

19 



--------------------------------------------------------------------------------



 



     (d) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of the Notes together with
accrued and unpaid interest thereon but without any Make-Whole Amount. The
prepayment shall be made on the Proposed Prepayment Date.
     (e) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by the Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Note offered to be prepaid
(which shall be 100% of each such Note); (iv) the interest that would be due on
each Note offered to be prepaid, accrued to the Proposed Prepayment Date;
(v) that the conditions of this Section 8.7 have been fulfilled; and (vi) in
reasonable detail, the nature and date or proposed date of the Change in
Control.
     (f) Certain Definitions. “Change in Control” means (a) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934, as amended,
and the rules of the Securities and Exchange Commission thereunder as in effect
on the date hereof) of shares representing more than 30% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Company; or (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Company by Persons who were not
(i) directors of the Company on the date hereof, (ii) nominated by the board of
directors of the Company or (iii) appointed by directors so nominated.

Section 9.   Affirmative Covenants.

     The Company covenants that so long as any of the Notes are outstanding:
     Section 9.1. Compliance with Law. Without limiting Section 10.4, the
Company will, and will cause each of its Subsidiaries to, comply with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including, without limitation, all Environmental Laws),
noncompliance with which could reasonably be expected to result in a Material
Adverse Effect.
     Section 9.2. Payment of Taxes and Claims. The Company will, and will cause
each of its Subsidiaries to, pay and discharge, before the same shall become
delinquent, (i) all material taxes, assessments and governmental charges or
levies imposed upon it or upon its income, profit or property, and (ii) all
material lawful claims which, if unpaid, might by law become a lien upon its
property; provided, however, that neither the Company nor any Subsidiary shall
be required to pay or discharge any such tax, assessment, charge or claim which
is being contested in good faith and by proper proceedings and with respect to
which the Company shall have established appropriate reserves in accordance with
GAAP.
     Section 9.3. Corporate Existence, Etc. Subject to Section 10.2, the Company
will at all times preserve and maintain, and cause each Subsidiary to preserve
and maintain, its legal existence and the rights, licenses, permits, privileges
and franchises material to the conduct of its

20 



--------------------------------------------------------------------------------



 



business, except to the extent that failures to keep in effect such rights,
licenses, permits, privileges, franchises and, in the case of Subsidiaries only,
legal existence could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution not
prohibited under Section 10.2.
     Section 9.4. Books and Records; Compliance. (a) The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
all material respects, in which full and correct entries shall be made of all
financial transactions and the assets and business of the Company and each
Subsidiary in accordance with GAAP consistently applied.
     (b) For purposes of determining compliance with the financial covenants
contained in this Agreement, any election by the Company to measure an item of
Debt using fair value (as permitted by Statement of Financial Accounting
Standards No. 159 or any similar accounting standard) shall be disregarded and
such determination shall be made as if such election had not been made.
     Section 9.5. Guarantee Requirement. The Company will cause the Guarantee
Requirement to be satisfied at all times.

Section 10.   Negative Covenants.

     The Company covenants that so long as any of the Notes are outstanding:
     Section 10.1. Transactions with Affiliates. The Company will not and will
not permit any Subsidiary to enter into directly or indirectly any Material
transaction or Material group of related transactions (including without
limitation the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than the Company or
another Subsidiary), except pursuant to the reasonable requirements of the
Company’s or such Subsidiary’s business and upon such terms as are determined in
good faith by the Company to be reasonable.
     Section 10.2. Merger, Consolidation, Etc. (a) The Company will not merge or
consolidate with or into, or transfer or permit the transfer of all or
substantially all its consolidated assets to, any Person (including by means of
one or more mergers or consolidations of or transfers of assets by
Subsidiaries), except that the Company may merge or consolidate with any US
Corporation if (i) the Company shall be the surviving corporation in such merger
or consolidation, (ii) immediately after giving effect thereto no Default shall
have occurred and be continuing and (iii) the Company shall be in compliance
with the covenants set forth in Sections 10.9 and 10.10 as of and for the most
recently ended period of four fiscal quarters for which financial statements
shall have been delivered pursuant to Section 7.01, giving pro forma effect to
such merger or consolidation and any related incurrence of Debt as if they had
occurred at the beginning of such period, and the holders of the Notes shall
have received a certificate of the chief financial officer of the Company
setting forth computations demonstrating such compliance.

21 



--------------------------------------------------------------------------------



 



     (b) The Company will not permit any Material Subsidiary to merge or
consolidate with or into, or transfer all or substantially all its assets to,
any Person, except that (i) any Material Subsidiary may merge into or transfer
all or substantially all its assets to the Company, (ii) any Material Subsidiary
may merge or consolidate with or transfer all or substantially all its assets to
any Subsidiary; provided that if either constituent corporation in such merger
or consolidation, or the transferor of such assets, shall be a Guarantor, then
the surviving or resulting corporation or the transferee of such assets, as the
case may be, must be or at the time of such transaction become a Guarantor and
(iii) so long as, at the time of and immediately after giving effect to such
transaction, no Default shall have occurred and be continuing, any Material
Subsidiary may merge or consolidate with or transfer all or substantially all
its assets to any Person other than the Company or a Subsidiary so long as such
transaction would not be prohibited by Section 10.2(a)(iii) above.
Notwithstanding the foregoing, nothing in this Section 10.2(b) shall (a) so long
as, at the time of and immediately after giving effect to such transaction, no
Event of Default shall have occurred and be continuing, prohibit the Company or
any Subsidiary from (i) transferring any assets of such Person to acquire
Foreign Subsidiaries, (ii) making capital or working capital contributions to
Foreign Subsidiaries in the ordinary course of business, or (iii) selling or
otherwise disposing of assets to a Foreign Subsidiary on arm’s-length terms (as
determined in good faith by the Company or the applicable Subsidiary) or
(b) require any Foreign Subsidiary to become a Guarantor hereunder.
     (c) The Company will not permit any Domestic Subsidiary other than Excluded
Subsidiaries which are described in clause (c) of the definition of “Excluded
Subsidiaries”) to become a subsidiary of a Foreign Subsidiary; provided that
nothing in this Section 10.2(c) shall prevent the Company from acquiring,
directly or indirectly, any Person that at the time of and immediately after
giving effect to such acquisition would constitute a Foreign Subsidiary and
would own any Domestic Subsidiary not acquired by it in contemplation of such
acquisition.
For purposes of this Section 10.2, Treasury Stock to the extent constituting
Margin Stock shall be deemed not to be an asset of the Company.
     Section 10.3. Line of Business. The Company will not fail to be engaged in
the business conducted by the Company and the Subsidiaries on the date hereof to
an extent such that the character of the business conducted by the Company and
the Subsidiaries on the date hereof, taken as a whole, shall be materially
changed.
     Section 10.4. Terrorism Sanctions Regulations. The Company will not and
will not permit any Subsidiary to (a) become a Person described or designated in
the Specially Designated Nationals and Blocked Persons List of the Office of
Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or (b) engage
in any dealings or transactions with any such Person.
     Section 10.5. Liens. (a) The Company will not create, incur, assume or
permit to exist, or permit any Subsidiary to create, incur, assume or permit to
exist, any Lien on any property or asset now owned or hereafter acquired by it
securing Debt unless, after giving effect thereto, the sum of (without
duplication) (i) all Debt secured by all such Liens (other than any such Debt
secured by Liens outstanding on the date hereof and described on Schedule 5.15),
(ii) the

22 



--------------------------------------------------------------------------------



 



principal amount of all Debt of Subsidiaries that are not Guarantors permitted
by Section 10.6(c) and (iii) all Attributable Debt in respect of Sale and
Leaseback Transactions (other than Sale and Leaseback Transactions entered into
at the time the property subject thereto is acquired or within 90 days
thereafter) permitted by Section 10.7, does not at any time exceed the greater
of $150,000,000 or 15% of Consolidated Net Tangible Assets. For the purpose of
this Section 10.5, Treasury Stock to the extent constituting Margin Stock shall
be deemed not to be an asset of the Company and its Subsidiaries.
     (b) The Company agrees that neither it nor any of its Subsidiaries shall
use any capacity under Section 10.5(a) above to secure any amounts owed or
outstanding under any Primary Credit Agreement unless the obligations of the
Company under the Notes and this Agreement and the obligations of the Guarantors
under the Guarantee Agreements are also concurrently equally and ratably secured
pursuant to documentation in form and substance reasonably satisfactory to the
Required Holders (including, but not limited to, documentation such as security
agreements and other necessary or desirable collateral agreements, an
intercreditor agreement and an opinion of independent legal counsel).
     Section 10.6. Subsidiary Debt. The Company will not permit any Subsidiary
that is not a Guarantor to create, incur, assume or permit to exist any Debt,
except:
     (a) Debt existing on the date hereof and set forth in Schedule 5.15 and
extensions, renewals and replacements of any such Debt that do not increase the
outstanding principal amount thereof;
     (b) Debt to the Company or any other Subsidiary; and
     (c) other Debt; provided that the sum of (without duplication) (i) the
principal amount of all Debt permitted by this clause (c), (ii) the principal
amount of all Debt secured by Liens permitted by Section 10.5(a) and (iii) all
Attributable Debt in respect of Sale and Leaseback Transactions (other than Sale
and Leaseback Transactions entered into at the time the property subject thereto
is acquired or within 90 days thereafter) permitted by Section 10.7 does not at
any time exceed the greater of $150,000,000 or 15% of Consolidated Net Tangible
Assets.
     Section 10.7. Sale and Leaseback Transactions. The Company will not enter
into or be party to, or permit any Subsidiary to enter into or be party to, any
Sale and Leaseback Transaction (other than any Sale and Leaseback Transaction
entered into at the time the property subject thereto is acquired or within
90 days thereafter) unless after giving effect thereto the sum of (without
duplication) (i) all Attributable Debt permitted by this Section 10.7, (ii) the
principal amount of all Debt of Subsidiaries that are not Guarantors permitted
by Section 10.6(c) and (iii) the principal amount of all Debt secured by Liens
permitted by Section 10.5(i) does not exceed the greater of $150,000,000 or 15%
of Consolidated Net Tangible Assets.
     Section 10.8. Certain Restrictive Agreements. The Company will not enter
into, or permit any Subsidiary to enter into, any contract or other agreement
that would limit the ability of any Subsidiary to pay dividends or make loans or
advances to, or to repay loans or advances

23 



--------------------------------------------------------------------------------



 



from, the Company or any other Subsidiary, other than (i) customary
non-assignment provisions in any lease or sale agreement relating to the assets
that are the subject of such lease or sale agreement, (ii) any restrictions
binding on a Person acquired by the Company at the time of such acquisition,
which restriction is applicable solely to the Person so acquired and its
subsidiaries and was not entered into in contemplating of such acquisition,
(iii) in connection with any secured Debt permitted under Section 10.5,
customary restrictions on the transfer of the Collateral securing such Debt and
(iv) in connection with any other Debt permitted under Section 10.5 or 10.6 if
and so long as the exception described in this clause (iv) is permitted pursuant
to the Primary Credit Agreement.
     Section 10.9. Leverage Ratio. The Company will not permit the Leverage
Ratio as of the end of any fiscal quarter to exceed 3.50:1.00.
     Section 10.10. Interest Coverage Ratio. The Company will not permit the
Interest Coverage Ratio as of the end of any fiscal quarter for any period of
four consecutive fiscal quarters to be less than 3.50:1.00.
Section 11. Events of Default.
     An “Event of Default” shall exist if any of the following conditions or
events shall occur and be continuing:
     (a) the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
     (b) the Company defaults in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable; or
     (c) (i) the Company defaults in the performance of or compliance with any
term contained in Section 7.1(d) or Sections 10.5 through 10.10, inclusive, or
(ii) any Guarantor defaults in the performance or compliance with any term of
the Guarantee Agreement; or
     (d) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
and such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or
     (e) any representation or warranty made in writing by or on behalf of an
Obligor or by any officer of an Obligor in this Agreement or the Guarantee
Agreement or in any writing furnished in connection with the transactions
contemplated hereby proves to have been false or incorrect in any material
respect on the date as of which made; or

24 



--------------------------------------------------------------------------------



 



     (f) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Debt that is outstanding in an aggregate
principal amount of at least $20,000,000 beyond any period of grace provided
with respect thereto, or (ii) the Company or any Subsidiary is in default in the
performance of or compliance with any term of any evidence of any Debt in an
aggregate outstanding principal amount of at least $20,000,000 or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition such Debt has become,
or has been declared (or one or more Persons are entitled to declare such Debt
to be), due and payable before its stated maturity or before its regularly
scheduled dates of payment, or (iii) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Debt to convert such Debt into equity interests), (x) the
Company or any Subsidiary has become obligated to purchase or repay Debt before
its regular maturity or before its regularly scheduled dates of payment in an
aggregate outstanding principal amount of at least $20,000,000, or (y) one or
more Persons have the right to require the Company or any Subsidiary so to
purchase or repay such Debt; or
     (g) the Company or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
     (h) a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of its Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Subsidiaries, or any such
petition shall be filed against the Company or any of its Subsidiaries and such
petition shall not be dismissed within 60 days; or
     (i) a final judgment or judgments for the payment of money aggregating in
excess of $20,000,000 are rendered against one or more of the Company and its
Subsidiaries and which judgments are not, within 60 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within
60 days after the expiration of such stay; or

25 



--------------------------------------------------------------------------------



 



     (j) either (i) the PBGC shall terminate any Plan that provides benefits for
employees of the Company or any ERISA Affiliate and such Plan shall have an
Unfunded Liability in an amount in excess of $20,000,000 at such time,
(ii) Withdrawal Liability shall be assessed against the Company or any ERISA
Affiliate in connection with any Multiemployer Plan (whether under Section 4203
or Section 4205 of ERISA) and such Withdrawal Liability shall be an amount in
excess of $20,000,000 or (iii) the aggregate “amount of unfunded benefit
liabilities” (within the meaning of section 4001(a)(18) of ERISA) under all
Plans, determined in accordance with Title IV of ERISA, shall exceed $20,000,000
and such amount could reasonably be expected to have a Material Adverse Effect;
or
     (k) the guarantee of any Guarantor under a Guarantee Agreement shall not be
(or shall be asserted by the Company or any Guarantor not to be) valid or in
full force and effect.
Section 12. Remedies on Default, Etc.
     Section 12.1. Acceleration. (a) If an Event of Default with respect to the
Company described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of Section
11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.
     (b) If any other Event of Default has occurred and is continuing, any
holder or holders of more than 50% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
     (c) If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
     Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

26 



--------------------------------------------------------------------------------



 



     Section 12.2. Other Remedies. If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note or in any Guarantee Agreement, or for an injunction
against a violation of any of the terms hereof or thereof, or in aid of the
exercise of any power granted hereby or thereby or by law or otherwise.
     Section 12.3. Rescission. At any time after any Notes have been declared
due and payable pursuant to Section 12.1(b) or (c), the holders of not less than
51% in principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.
     Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course
of dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 15, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.
Section 13. Registration; Exchange; Substitution of Notes.
     Section 13.1. Registration of Notes. The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

27 



--------------------------------------------------------------------------------



 



     Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1-A with
respect to the Series A Notes and Exhibit 1-B with respect to the Series B
Notes. Each such new Note shall be dated and bear interest from the date to
which interest shall have been paid on the surrendered Note or dated the date of
the surrendered Note if no interest shall have been paid thereon. The Company
may require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $250,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $250,000. Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.2.
     Section 13.3. Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
     (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $25,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
     (b) in the case of mutilation, upon surrender and cancellation thereof,
within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.
Section 14. Payments on Notes.
     Section 14.1. Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of JP
Morgan Chase NA in such jurisdiction.

28 



--------------------------------------------------------------------------------



 



The Company may at any time, by notice to each holder of a Note, change the
place of payment of the Notes so long as such place of payment shall be either
the principal office of the Company in such jurisdiction or the principal office
of a bank or trust company in such jurisdiction.
     Section 14.2. Home Office Payment. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, and interest
by the method and at the address specified for such purpose below such
Purchaser’s name in Schedule A, or by such other method or at such other address
as such Purchaser shall have from time to time specified to the Company in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. Prior to any sale or other disposition
of any Note held by a Purchaser or its nominee, such Purchaser will, at its
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender such Note to the
Company in exchange for a new Note or Notes pursuant to Section 13.2. The
Company will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note purchased by a
Purchaser under this Agreement and that has made the same agreement relating to
such Note as the Purchasers have made in this Section 14.2.
Section 15. Expenses, Etc.
     Section 15.1. Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all reasonable and
documented costs and expenses (including reasonable and documented attorneys’
fees of a special counsel and, if reasonably required by the Required Holders,
local or other counsel) incurred by the Purchasers and each other holder of a
Note in connection with such transactions and in connection with any amendments,
waivers or consents under or in respect of this Agreement or the Notes (whether
or not such amendment, waiver or consent becomes effective), including, without
limitation: (a) the reasonable costs and expenses incurred in enforcing or
defending (or determining whether or how to enforce or defend) any rights under
this Agreement or the Notes or in responding to any subpoena or other legal
process or informal investigative demand issued in connection with this
Agreement or the Notes, or by reason of being a holder of any Note and (b) the
reasonable costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Company or any Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated hereby and by the Notes. The Company will pay, and will save each
Purchaser and each other holder of a Note harmless from, all claims in respect
of any fees, costs or expenses, if any, of brokers and finders (other than
those, if any, retained by a Purchaser or other holder in connection with its
purchase of the Notes).
     Section 15.2. Survival. The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement or the Notes, and the
termination of this Agreement.

29 



--------------------------------------------------------------------------------



 



Section 16. Survival of Representations and Warranties; Entire Agreement.
     All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the Notes, the purchase or transfer
by any Purchaser of any Note or portion thereof or interest therein and the
payment of any Note, and may be relied upon by any subsequent holder of a Note,
regardless of any investigation made at any time by or on behalf of such
Purchaser or any other holder of a Note. All statements contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement shall be deemed representations and warranties of the
Company under this Agreement. Subject to the preceding sentence, this Agreement
and the Notes embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.
Section 17. Amendment and Waiver.
     Section 17.1. Requirements. This Agreement and the Notes may be amended,
and the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used therein), will be effective as to any Purchaser unless consented
to by such Purchaser in writing, and (b) no such amendment or waiver may,
without the written consent of the holder of each Note at the time outstanding
affected thereby, (i) subject to the provisions of Section 12 relating to
acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of interest or of the Make-Whole Amount on, the Notes,
(ii) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any such amendment or waiver, or (iii) amend
any of Sections 8, 11(a), 11(b), 12, 17 or 20.
     Section 17.2. Solicitation of Holders of Notes.
     (a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
     (b) Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to

30 



--------------------------------------------------------------------------------



 



each holder of Notes then outstanding even if such holder did not consent to
such waiver or amendment.
     (c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17 by the holder of any Note that has transferred or has agreed to
transfer such Note to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such transferring holder.
     Section 17.3. Binding Effect, etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the holder of any Note nor any delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any holder of such
Note. As used herein, the term “this Agreement” and references thereto shall
mean this Agreement as it may from time to time be amended or supplemented.
     Section 17.4. Notes Held by Company, etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.
Section 18. Notices.
     All notices and communications provided for hereunder shall be in writing
and sent (a) by telecopy if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:
     (i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
     (ii) if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or

31 



--------------------------------------------------------------------------------



 



     (iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of John E. Lynch, or at such other address as
the Company shall have specified to the holder of each Note in writing.
Notices under this Section 18 will be deemed given only when actually received.
Section 19. Reproduction of Documents.
     This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
Section 20. Confidential Information.
     For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement provided that such term does not include information
that (a) was publicly known or otherwise known to such Purchaser prior to the
time of such disclosure not as a result of any violation of this Section 20
which violation was known by such Purchaser, (b) subsequently becomes publicly
known through no act or omission by such Purchaser or any person acting on such
Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other than
through disclosure by the Company or any Subsidiary not as a result of any
violation of this Section 20 which violation was known by such Purchaser or
(d) constitutes financial statements delivered to such Purchaser under
Section 7.1 that are otherwise publicly available. Each Purchaser will maintain
the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20),

32 



--------------------------------------------------------------------------------



 



(v) any Person from which it offers to purchase any security of the Company (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (vi) any federal
or state regulatory authority having jurisdiction over such Purchaser, (vii) the
NAIC or the SVO or, in each case, any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio, or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which such Purchaser is a party or (z) if an Event of Default has
occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes and this Agreement. Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying the provisions of this Section 20.
Section 21. Substitution of Purchaser.
     Each Purchaser shall have the right to substitute any one of its Affiliates
as the purchaser of the Notes that it has agreed to purchase hereunder, by
written notice to the Company, which notice shall be signed by both such
Purchaser and such Affiliate, shall contain such Affiliate’s agreement to be
bound by this Agreement and shall contain a confirmation by such Affiliate of
the accuracy with respect to it of the representations set forth in Section 6.
Upon receipt of such notice, any reference to such Purchaser in this Agreement
(other than in this Section 21), shall be deemed to refer to such Affiliate in
lieu of such original Purchaser. In the event that such Affiliate is so
substituted as a Purchaser hereunder and such Affiliate thereafter transfers to
such original Purchaser all of the Notes then held by such Affiliate, upon
receipt by the Company of notice of such transfer, any reference to such
Affiliate as a “Purchaser” in this Agreement (other than in this Section 21),
shall no longer be deemed to refer to such Affiliate, but shall refer to such
original Purchaser, and such original Purchaser shall again have all the rights
of an original holder of the Notes under this Agreement.
Section 22. Miscellaneous.
     Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
     Section 22.2. Payments Due on Non-Business Days. Anything in this Agreement
or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or Make-Whole Amount or interest on any Note that is

33 



--------------------------------------------------------------------------------



 



due on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day; provided that if the
maturity date of any Note is a date other than a Business Day, the payment
otherwise due on such maturity date shall be made on the next succeeding
Business Day and shall include the additional days elapsed in the computation of
interest payable on such next succeeding Business Day.
     Section 22.3. Accounting Terms. (a) All accounting terms used herein which
are not expressly defined in this Agreement have the meanings respectively given
to them in accordance with GAAP. Except as otherwise specifically provided
herein, (i) all computations made pursuant to this Agreement shall be made in
accordance with GAAP, and (ii) all financial statements shall be prepared in
accordance with GAAP.
     (b) If the Company notify the holders of Notes that, in the Company’s
reasonable opinion, or if the Required Holders notify the Company that, in the
Required Holders’ reasonable opinion, as a result of changes in applicable GAAP
after the date of this Agreement (“Subsequent Changes”), any of the covenants
contained in Sections 10.5 through 10.10, inclusive, or any of the defined terms
used therein no longer apply as intended such that such covenants are materially
more or less restrictive to the Company than as at the date of this Agreement,
the Company and the holders of Notes shall negotiate in good faith to reset or
amend such covenants or defined terms so as to negate such Subsequent Changes,
or to establish alternative covenants or defined terms. Until the Company and
the Required Holders so agree to reset, amend or establish alternative covenants
or defined terms, the covenants contained in Sections 10.5 through 10.10,
inclusive, together with the relevant defined terms, shall continue to apply and
compliance therewith shall be determined assuming that the Subsequent Changes
shall not have occurred (“Static GAAP”). During any period that compliance with
any covenants shall be determined pursuant to Static GAAP, the Company shall
include relevant reconciliations in reasonable detail between then applicable
GAAP and Static GAAP with respect to the applicable covenant compliance
calculations contained in each certificate of a Senior Financial Officer
delivered pursuant to Section 7.2(a) during such period.
     Section 22.4. Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
     Section 22.5. Construction, etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

34 



--------------------------------------------------------------------------------



 



     For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
     Section 22.6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
     Section 22.7. Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
     Section 22.8. Jurisdiction and Process; Waiver of Jury Trial. (a) The
Company irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
     (b) The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
     (c) Nothing in this Section 22.8 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
     (d) The parties hereto hereby waive trial by jury in any action brought on
or with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.

35 



--------------------------------------------------------------------------------



 



     Section 22.9. Release of Guarantors. Notwithstanding any contrary provision
herein or in the Notes or in any Guarantee Agreement, if the Company shall
request the release under a Guarantee Agreement of any Subsidiary to be sold or
otherwise disposed of (including through the sale or disposition of any
Subsidiary owning such Subsidiary) to a Person other than the Company or a
Subsidiary in a transaction permitted under the terms of this Agreement and
shall deliver to the holders of the Notes a certificate to the effect that
(i) such sale or other disposition will comply with the terms of this Agreement
and (ii) such Subsidiary shall not be a guarantor or obligor under a Primary
Credit Agreement the holders of the Notes, without further right of consent,
shall execute and deliver all such instruments, releases or other agreements,
and take all such further actions, as shall be necessary to effectuate the
release of such Subsidiary at the time of or at any time after the completion of
such sale or other disposition.
* * * * *

36 



--------------------------------------------------------------------------------



 



     If you are in agreement with the foregoing, please sign the form of
agreement on a counterpart of this Agreement and return it to the Company,
whereupon this Agreement shall become a binding agreement between you and the
Company.

            Very truly yours,

Waters Corporation
      By   /s/ John Ornell         Name:   John Ornell        Title:   Chief
Financial Officer, Vice President-Finance and Administration, Assistant
Treasurer and Assistant Secretary     

Schedule A
(to Note Purchase Agreement)

A-1 



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.

            Hartford Life Insurance Company
Hartford Fire Insurance Company
Hartford Accident and Indemnity Company
      By:   Hartford Investment Management Company, their Agent and 
Attorney-in-Fact             By   /s/ Ralph D. Witt         Name:   Ralph D.
Witt        Title:   Vice President   

A-2



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.

            The Northwestern Mutual Life Insurance Company
      By   /s/ Richard A. Strait         Name:   Richard A. Strait        Its  
Authorized Representative  

A-3



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.

            Massachusetts Mutual Life Insurance Company
      By:   Babson Capital Management LLC         as Investment Adviser         
  By   /s/ Mark B. Ackerman         Name:   Mark B. Ackerman        Title:  
Managing Director        C.M. Life Insurance Company
      By:   Babson Capital Management LLC         as Investment Adviser         
  By   /s/ Mark B. Ackerman         Name:   Mark B. Ackerman        Title:  
Managing Director        MassMutual Asia Limited
      By:   Babson Capital Management LLC         as Investment Adviser         
    By   /s/ Mark B. Ackerman         Name:   Mark B. Ackerman        Title:  
Managing Director   

A-4



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.

            The Lincoln National Life Insurance Company
      By:   Delaware Investment Advisers, a series of         Delaware
Management Business Trust,        Attorney-In-Fact            By   /s/ Edward J.
Brennan         Name:   Edward J. Brennan        Title:   Vice President       
Lincoln Life & Annuity Company of New York
      By:   Delaware Investment Advisers, a series of         Delaware
Management Business Trust,        Attorney-In-Fact            By   /s/ Edward J.
Brennan         Name:   Edward J. Brennan        Title:   Vice President   

A-5



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.

            New York Life Insurance Company
      By   /s/ Colleen C. Cooney         Name:   Colleen C. Cooney       
Title:   Assistant Vice President        New York Life Insurance and Annuity
Corporation
      By   New York Life Investment Management LLC,         its Investment
Manager            By   /s/ Colleen C. Cooney         Name:   Colleen C. Cooney 
      Title:   Assistant Vice President        Forethought Life Insurance
Company
      By   New York Life Investment Management LLC,         its Investment
Manager              By   /s/ Colleen C. Cooney         Name:   Colleen C.
Cooney        Title:   Assistant Vice President   

A-6



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.

            Pacific Life Insurance Company
      By   /s/ Violet Osterberg         Name:   Violet Osterberg        Title:  
Assistant Vice President            By   /s/ Peter S. Fiek         Name:   Peter
S. Fiek        Title:   Assistant Secretary        Pacific Life & Annuity
Company
      By   /s/ Bernard J. Dougherty         Name:   Bernard J. Dougherty       
Title:   Assistant Vice President            By   /s/ Peter S. Fiek        
Name:   Peter S. Fiek        Title:   Assistant Secretary   

A-7



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.

            Jackson National Life Insurance Company
      By:   PPM America, Inc., as attorney in fact,         on behalf of Jackson
National Life Insurance        Company            By   /s/ Curtis A. Spillers,
CFA         Name:   Curtis A. Spillers, CFA        Title:   Vice President   

A-8



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.

            Connecticut General Life Insurance Company

Life Insurance Company of North America
      By:   Cigna Investments, Inc.         (authorized agent)              By  
/s/ David M. Cass         Name:   David M. Cass        Title:   Managing
Director   

A-9



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.

            Allianz Life Insurance Company of North America
      By:   Allianz of America, Inc. as the authorized         signatory and
investment manager            By   /s/ Gary Brown         Name:   Gary Brown   
    Title:   Chief Investment Officer, Fixed Income   

A-10



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.

            United of Omaha Life Insurance Company
      By   /s/ Justin P. Kavan         Name:   Justin P. Kavan        Title:  
Vice President   

A-11



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.

            Thrivent Financial for Lutherans
      By   /s/ Alan D. Onstad         Name:   Alan D. Onstad        Title:  
Senior Director   

A-12



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.

            The Travelers Indemnity Company
      By   /s/ David D. Rowland         Name:   David D. Rowland        Title:  
Senior Vice President   

A-13



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.

            American United Life Insurance Company
      By   /s/ Kent R. Adams         Name:   Kent R. Adams        Title:   V.P.
Fixed Income Securities        The State Life Insurance Company

By: American United Life Insurance Company
Its: Agent
      By   /s/ Kent R. Adams         Name:   Kent R. Adams        Title:   V.P.
Fixed Income Securities        Pioneer Mutual Life Insurance Company

By: American United Life Insurance Company
Its: Agent
      By   /s/ Kent R. Adams         Name:   Kent R. Adams        Title:   V.P.
Fixed Income Securities   

A-14



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.

            CUNA Mutual Insurance Society
      By:   MEMBERS Capital Advisors, Inc., acting as         Investment
Advisor:            By   /s/ James E. McDonald, Jr.         Name:   James E.
McDonald, Jr.        Title:   Director, Investments   

A-15



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.

            The Union Central Life Insurance Company
Ameritas Life Insurance Corp.
Acacia Life Insurance Company

By: Summit Investment Advisors Inc., as Agent
      By   /s/ Andrew S. White         Name:   Andrew S. White        Title:  
Managing Director — Private Placements   

A-16



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.

            Southern Farm Bureau Life Insurance Company
      By   /s/ David Divine         Name:   David Divine        Title:  
Portfolio Manager     

A-17



--------------------------------------------------------------------------------



 



Defined Terms
     As used herein, the following terms have the respective meanings set forth
below or set forth in the Section hereof following such term:
     “Affiliate” means, at any time, and with respect to any Person, any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person.
     “Anti-Terrorism Order” means Executive Order No. 13224 of September 24,
2001, Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as
amended.
     “Attributable Debt” means, in connection with any Sale and Leaseback
Transaction, the present value (discounted in accordance with GAAP at the
discount rate implied in the lease) of the obligations of the lessee for rental
payments during the term of the lease.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Business Day” means (a) for the purposes of Section 8.6 only, any day
other than a Saturday, a Sunday or a day on which commercial banks in New York
City are required or authorized to be closed, and (b) for the purposes of any
other provision of this Agreement, any day other than a Saturday, a Sunday or a
day on which commercial banks in New York, New York or Boston Massachusetts are
required or authorized to be closed.
     “Capital Lease” means, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
     “Closing” is defined in Section 3.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.
     “Company” means Waters Corporation, a Delaware corporation, or any
successor that becomes such in the manner prescribed in Section 10.2.
     “Confidential Information” is defined in Section 20.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.

 



--------------------------------------------------------------------------------



 



     “Controlled Affiliate” means any Subsidiary and any other Affiliate which
is controlled by the Company.
     “Consolidated Debt” means all Debt of the Company and the Subsidiaries,
determined on a consolidated basis.
     “Consolidated EBITDA” means, for any period, the consolidated net income
(loss) of the Company and the Subsidiaries for such period plus, to the extent
deducted in computing such consolidated net income for such period, the sum
(without duplication) of (a) Consolidated Interest Expense, (b) consolidated
income tax expense, (c) depreciation and amortization expense, (d) stock-based
employee compensation expense related to any grant of stock options or
restricted stock to the extent deducted from such consolidated net income for
such period pursuant to Statement of Financial Accounting Standards 123 (revised
2004) and (e) extraordinary or non-recurring noncash expenses or losses, minus,
to the extent added in computing such consolidated net income for such period,
extraordinary gains, all determined on a consolidated basis.
     “Consolidated Interest Expense” means, for any period, the interest expense
of the Company and the consolidated Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, but excluding deferred financing
fees.
     “Consolidated Net Tangible Assets” means the total amount of assets that
would be included on a consolidated balance sheet of the Company and the
consolidated Subsidiaries (and which shall reflect the deduction of applicable
reserves) after deducting therefrom all current liabilities of the Company and
the consolidated Subsidiaries and all Intangible Assets.
     “Consolidated Total Assets” means the total amount of assets that would be
included on a consolidated balance sheet of the Company and the consolidated
Subsidiaries.
     “Debt” means, with respect to any Person and without duplication, all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, all accrued or contingent obligations in respect
of letters of credit, all capitalized lease obligations, all indebtedness of
others secured by assets of the Company or a Subsidiary, all Guaranties of Debt
of others (but excluding guarantees issued for customer advance payments) and
all obligations under Hedging Agreements. For the avoidance of doubt, “Debt”
shall not include (i) pension liabilities under any employee pension benefit
plan and (ii) tender bid bonds, customer performance guarantees and similar
suretyship obligations issued in the ordinary course of business that are not
letters of credit and which, in each case, do not constitute a Guaranty of any
Debt of others.
     “Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
     “Default Rate” means that rate of interest that is the greater of (i) 2.00%
per annum above the rate of interest stated in clause (a) of the first paragraph
of the Notes or (ii) 2.00% over

 



--------------------------------------------------------------------------------



 



the rate of interest publicly announced by JPMorgan Chase Bank, N.A., in New
York, New York as its “base” or “prime” rate.
     “Domestic Subsidiary” means any Subsidiary that is incorporated under the
laws of the United States or its territories or possessions.
     “Electronic Delivery” is defined in Section 7.1(a).
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that is treated as a single employer together with the Company under section 414
of the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any member of an ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any member of the ERISA Group from the PBGC or
a plan administrator of any notice relating to an intention to terminate any
Plan or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any member of the ERISA Group of any liability with respect to the
withdrawal or partial withdrawal from any Multiemployer Plan; or (g) the receipt
by the Company or any member of the ERISA Group of any notice, or the receipt by
any Multiemployer Plan from the Company or any member of the ERISA Group of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.
     “ERISA Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Company, are treated as a single employer under
Section 414 of the Code.
     “Event of Default” is defined in Section 11.
     “Excluded Subsidiary” means at any time (a) any Foreign Subsidiary, (b) any
subsidiary of a Foreign Subsidiary and (c) any other Subsidiaries acquired or
organized after the

 



--------------------------------------------------------------------------------



 



date of Closing that, together with their own subsidiaries on a combined
consolidated basis, shall not, individually or in the aggregate for all such
Subsidiaries under this clause (c), have accounted for more than 5% of
Consolidated Total Assets or more than 5% of the consolidated total revenues of
the Company and the Subsidiaries at the end of, or for the period of four fiscal
quarters ended with, the most recent fiscal quarter of the Company for which
financial statements shall have been delivered pursuant to Section 7.1(a) or (b)
(or, prior to the delivery of any such financial statements, at the end of or
for the period of four fiscal quarters ended September 30, 2009).
     “Foreign Subsidiary” means any Subsidiary that is not incorporated under
the laws of the United States or its territories or possessions.
     “Form 10-K” is defined in Section 7.1(b).
     “Form 10-Q” is defined in Section 7.1(a).
     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States of America.
     “Governmental Authority” means
          (a) the government of
     (i) the United States of America or any State or other political
subdivision thereof, or
     (ii) any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
          (b) any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.
     “Guarantee Agreement” means a Subsidiary Guarantee Agreement substantially
in the form of Exhibit B, and all supplements thereto made by the Guarantors for
the benefit of the holders of the Notes form time to time.
     “Guarantee Requirement” means, at any time, that the Guarantee Agreement
(or a supplement referred to in Section 16 thereof) shall have been executed by
each Subsidiary (other than any Excluded Subsidiary) existing at such time,
shall have been delivered to the holders of the Notes and shall be in full force
and effect; provided, however, that in the case of a Subsidiary that becomes
subject to the Guarantee Requirement after the date of Closing, the Guarantee
Requirement shall be satisfied with respect to such Subsidiary if a supplement
to the Guarantee Agreement is executed by such Subsidiary, delivered to the
holders of the Notes and in full force and effect no later than (i) 30 days
after the date on which such Subsidiary becomes subject to the Guarantee
Requirement (or such later date as is permitted in the Primary Credit Agreement

 



--------------------------------------------------------------------------------



 



except that such later date shall in no event be more than 60 days after the
date on which such Subsidiary becomes subject to the Guarantee Requirement) or
(ii) such other date as the Required Holders may reasonably determine, but in
any case no later than 60 days after the date on which such Subsidiary becomes
subject to the Guarantee Requirement.
     “Guarantors” means each Person listed on Schedule C and each other Person
that becomes party to a Guarantee Agreement as a Guarantor, and the permitted
successors and assigns of each such Person.
     “Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
     (a) to purchase such indebtedness or obligation or any property
constituting security therefor;
     (b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
     (c) to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or
     (d) otherwise to assure the owner of such indebtedness or obligation
against loss in respect thereof.
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
     “Hazardous Material” means any and all pollutants, toxic or hazardous
wastes or other substances that might pose a hazard to health and safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage or filtration of which is
or shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
     “Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement or other interest or currency exchange rate hedging
arrangement. The “principal amount” of the obligations of any Person in respect
of any Hedging Agreement at any

 



--------------------------------------------------------------------------------



 



time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Person would be required to pay if such Hedging Agreement
were terminated at such time.
     “holder” means, with respect to any Note, the Person in whose name such
Note is registered in the register maintained by the Company pursuant to
Section 13.1.
     “Institutional Investor” means (a) any Purchaser of a Note, (b) any holder
of a Note holding (together with one or more of its affiliates) more than 10% of
the aggregate principal amount of the Notes then outstanding, (c) any bank,
trust company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
     “Intangible Assets” means all assets of the Company and the consolidated
Subsidiaries that would be treated as intangibles in conformity with GAAP on a
consolidated balance sheet of the Company and the consolidated Subsidiaries.
     “Interest Coverage Ratio” means, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
     “Leverage Ratio” means, at any time, the ratio of (a) Consolidated Debt at
such time to (b) Consolidated EBITDA for the most recent period of four
consecutive fiscal quarters of the Company ended at or prior to such time;
provided, that in the event any Material Acquisition shall have been completed
during such period of four consecutive fiscal quarters, the Leverage Ratio shall
be computed giving pro forma effect to such Material Acquisition as if it had
been completed at the beginning of such period.
     “Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.
     “Make-Whole Amount” is defined in Section 8.6.
     “Margin Stock” has the meaning ascribed to such term in Regulation U issued
by the Board.
     “Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.
     “Material Acquisition” means (i) the acquisition by the Company or a
Subsidiary of assets of or an interest in another Person or (ii) the merger or
consolidation of the Company with another corporation, in each case if the
Consolidated Total Assets of the Company after giving effect to such
acquisition, merger or consolidation are at least 5% greater than the
Consolidated Total Assets of the Company immediately prior to such acquisition,
merger or consolidation.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Company and its Subsidiaries

 



--------------------------------------------------------------------------------



 



taken as a whole, or (b) the ability of the Company to perform its obligations
under this Agreement and the Notes, or (c) the validity or enforceability of
this Agreement or the Notes.
     “Material Subsidiary” means each Subsidiary of the Company, other than
Subsidiaries designated by the Company from time to time that in the aggregate
do not account for more than 15% of the consolidated revenues of the Company and
its Subsidiaries for the period of four fiscal quarters most recently ended or
more than 15% of the consolidated assets of the Company and its Subsidiaries at
the end of such period.
     “Memorandum” is defined in Section 5.3.
     “Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such
term is defined in section 4001(a)(3) of ERISA).
     “NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
     “Notes” is defined in Section 1.
     “Obligor” means the Company or any Guarantor.
     “Obligors” means the Company and each Guarantor.
     “Officer’s Certificate” means a certificate of a Senior Financial Officer
or of any other officer of the Company or the relevant Guarantor, as the case
may be, whose responsibilities extend to the subject matter of such certificate.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.
     “Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
     “Plan” means at any time an employee pension benefit plan which is covered
by Title IV of ERISA or subject to the minimum standards under Section 412 of
the Internal Revenue Code (other than a Multiemployer Plan) and is either
(a) maintained by a member of the ERISA Group for employees of a member of the
ERISA Group or (b) maintained pursuant to a collective bargaining agreement or
any other arrangement under which more than one employer makes contributions and
to which a member of the ERISA Group is then making or accruing an obligation to
make contributions or has within the preceding five plan years made
contributions.
     “Preferred Stock” means any class of capital stock of a Person that is
preferred over any other class of capital stock (or similar equity interests) of
such Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

 



--------------------------------------------------------------------------------



 



     “Primary Credit Agreement” means the Credit Agreement of the Company and
Waters Technologies Ireland Limited dated January 11, 2007, JP Morgan Chase Bank
N.A., as Administrative Agent, among others, as amended, modified, supplemented,
restated, refinanced or replaced from time to time; it being understood that in
the event that any refinancing or replacement of the Primary Credit Agreement
consists of multiple facilities, (i) all such facilities with an aggregate
commitment amount in excess of $150,000,000 (or its equivalent) shall constitute
the Credit Facility and (ii) if there is no such facility which has an aggregate
commitment amount in excess of $150,000,000, then the facility with the largest
commitment amount shall constitute the Credit Facility.
     “property” or “properties” means, unless otherwise specifically limited,
real or personal property of any kind, tangible or intangible, choate or
inchoate.
     “PTE” is defined in Section 6.2(a).
     “Purchaser” is defined in the first paragraph of this Agreement.
     “Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.
     “Related Fund” means, with respect to any holder of any Note, any fund or
entity that (i) invests in Securities or bank loans, and (ii) is advised or
managed by such holder, the same investment advisor as such holder or by an
affiliate of such holder or such investment advisor.
     “Required Holders” means, at any time, the holders of at least 51% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).
     “Responsible Officer” means any Senior Financial Officer and any other
officer of the Company (or the relevant Guarantor as the case may be) with
responsibility for the administration of the relevant portion of this Agreement
(or the Guarantee, as the case may be).
     “Sale and Leaseback Transaction” means any arrangement whereby the Company
or a Subsidiary, directly or indirectly, shall sell or transfer any property,
real or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.
     “SEC” shall mean the Securities and Exchange Commission of the United
States, or any successor thereto.
     “Securities” or “Security” shall have the meaning specified in Section 2(1)
of the Securities Act.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time in
effect.

 



--------------------------------------------------------------------------------



 



     “Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
     “Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person. Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.
     “SVO” means the Securities Valuation Office of the NAIC or any successor to
such Office.
     “Treasury Stock” means capital stock of the Company that is owned by the
Company and held in treasury.
     “Unfunded Liabilities” means, (a) in the case of a single-employer Plan
which is covered by Title IV of ERISA, the amount, if any, by which the present
value of all accumulated benefit obligations accrued to the date of
determination under such Plan exceeds the fair market value of all assets of
such Plan allocable to such benefits as of such date calculated in accordance
with GAAP and based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87, as amended, or any successor standard,
and (b) in the case of a Multiemployer Plan, the Withdrawal Liability of the
Company and the Subsidiaries calculated as set forth in Title IV of ERISA.
     “US Corporation” means a corporation organized and existing under the laws
of the United States, any state thereof or the District of Columbia.
     “USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
     “USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 